991 F.2d 792
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Amos Lee VAUGHAN, Plaintiff-Appellant,v.Ernest R. SUTTON;  David Chester;  J. H. Bell, AssistantSuperintendent;  J. D. Cavanaugh;  R. J. Malli,Defendants-Appellees.
No. 92-6751.
United States Court of Appeals,Fourth Circuit.
Submitted:  November 24, 1992Decided:  April 22, 1993

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  James C. Fox, Chief District Judge.  (CA-90-590-CRT-F)
Amos Lee Vaughan, Appellant Pro Se.
Howard Edwin Hill, Office of the Attorney General of North Carolina, Raleigh, North Carolina, for Appellees.
E.D.N.C.
AFFIRMED.
Before WIDENER and NIEMEYER, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Amos Lee Vaughan appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Vaughan v. Sutton, No. CA-90-590-CRT-F (E.D.N.C. June 10, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED